Opinion issued April 10, 2014




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00187-CV
                             ———————————
         IN RE JOSEPH MAXIM AND MICHAEL MAXIM, Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      In this original proceeding arising from a suit affecting the parent-child

relationship, relators, the child’s paternal grandparents, filed a petition for writ of

mandamus challenging the trial court’s order granting the child’s maternal aunt and
her husband leave to intervene in the pending action.* We deny the petition for

writ of mandamus.

                                  PER CURIAM

Panel consists of Chief Justice Radack, and Justices Massengale and Huddle.




*
    The underlying case is In the Matter of the Marriage of Nicole Maxim and Victor
    Maxim and In the Interest of J.M., A Child, No. 2012-04106, in the 310th District
    Court of Harris County, Texas, the Honorable Lisa Millard presiding.
                                          2